Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is a final rejection.
No claims were amended.
Claims 1-14 are rejected under 35 USC § 101 


Priority
Acknowledgement is made of Applicant’s claim for a foreign priority date of 5-22-2019. 


Response to Amendment
The Amendment filed 1-19-2021, has been entered. Claims 1-14, remain pending in the application. Applicant’s independent claims 1 and 10, and all dependent claims remain not patent eligible because the claimed invention is directed to an abstract idea without significantly more as analyzed below and thus remains rejected under 35 USC §101.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims [1-14] are not patent eligible because the claimed invention is directed to an abstract idea without significantly more. 
Analysis
First, claims are directed to one or more of the following statutory categories: a process, a machine, a manufacture, and a composition of matter. Regarding claims 1-14, the claims recite an abstract idea of evaluating loan applications and scheduling loan transfers. 

-Step 1 (Does the claim fall within a statutory category? YES): claims 1 and 10 recite a computer readable storage medium system and method to schedule loan transfers.
-Step 2019 PEG 2A Prong One (Does the claim fall within at least one of the groupings of abstract ideas?: YES): The claimed invention “evaluating and approving the application and extending the user a credit line“; and  “automatically initiating transfer of funds when the particular date arrives for the amount of the scheduled loan from the credit line to a bank account associated with the user, the transfer of funds being a loan to which the user will owe interest on“; fall under the grouping of mental processes under performed in the human mind as it recites an abstract idea of evaluating loan applications and scheduling loan transfers. Alternatively the claims belong to the grouping of certain methods of organizing human activity under fundamental economic practices as it recites an abstract idea of evaluating loan applications and scheduling loan transfers.  (refer to MPEP 2106.04(a)(2)). Accordingly this claim recites an abstract idea.
-Step 2019 PEG 2A Prong Two (Are there additional elements in the claim that imposes a meaningful limit on the abstract idea? NO): Claims 1 and 10 recite: “executing computer readable instructions on at least one processor”. In addition claim 10 recites: “an internet connection“; and “a server 3connected to the internet connection, the server configured to read computer readable instructions stored on a non-transitory computer readable storage medium“. They are additional elements, that do not integrate the judicial exception into a practical application since they amount to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea (refer to MPEP 2106.05(f)). 
In addition Claims 1 and 10 recite: “receiving from a user an application for a loan of cash funds”; and “receiving from the user a request for a scheduled loan on a particular date from the credit line for an amount“ that amount to additional insignificant extra solution activities to the judicial exception specific to data gathering. (refer to MPEP 2106.05(g). Accordingly, the claim as a whole does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
-Step 2019 PEG 2B (Does the additional elements of the claim provide an inventive concept?: NO): As discussed previously with respect to Step 2A Prong Two Claims 1 and 10 recite: “executing computer readable instructions on at least one processor”. In 
In addition Claims 1 and 10 recite: “receiving from a user an application for a loan of cash funds”; and “receiving from the user a request for a scheduled loan on a particular date from the credit line for an amount“; that amount to additional insignificant extra solution activities to the judicial exception specific to data gathering.  (refer to MPEP 2106.05(g). Under Step 2B further analysis under well-understood routine conventional (WURC) is required which includes consideration of the four options per the Berkheimer memo. Using WURC option 2 “receiving data”; “sending data” ; “transmitting data”; “selecting data”; “presenting data”; or “gathering data” can be said to be recognized by the courts as simply WURC (see MPEP 2106.05 (d)(II)). Accordingly the claim does not provide an inventive concept significantly more than the abstract idea, and hence the claim is ineligible.

Claims 2-9 dependent on claim 1 and claims 11-14 dependent on claim 10 are rejected under 35 U.S.C 101 based on a similar rationale as claims 1 and 10 respectively. Additional elements in dependent claims 2-9 and 11-14 do not provide further limitations on their respective independent claims that integrate the judicial exception into a practical application, nor do they amount to significantly more, indicative of an inventive concept. 

Claim 2 dependent on claim 1, and claim 11 dependent on claim 10 merely adds to the abstract idea of claims 1 and 10 respectively.  By reciting “wherein the request from the user for the scheduled loan comprises requesting a recurring loan with payment dates”; it adds to the abstract idea of evaluating loan applications and scheduling loan transfers, whereby the request from the user for the scheduled loan comprises requesting a recurring loan with payment dates without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).



Claim 4 dependent on claim 1, merely adds to the abstract idea of claim 1.  By reciting “before the initiating transfer of funds, re-evaluating a credit score of the user”; it adds to the abstract idea of evaluating loan applications and scheduling loan transfers, by re-evaluating a credit score of the user before initiating the transfer of funds without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 5 dependent on claim 4, merely adds to the abstract idea of claim 1.  By reciting “wherein the initiating transfer of funds is approved based on the user having passed the re-evaluating”; it adds to the abstract idea of evaluating loan applications and scheduling loan transfers, whereby the initiating transfer of funds is approved based on the user having passed the re-evaluation without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 6 dependent on claim 4, merely adds to the abstract idea of claim 1.  By reciting “prevents the initiating transfer of funds when the user did not pass the re-evaluating”; it adds to the abstract idea of evaluating loan applications and scheduling loan transfers, whereby the initiating transfer of funds is prevented when the user does not pass the re-evaluation without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).



Claim 8 dependent on claim 7, merely adds to the abstract idea of claim 1.  By reciting “wherein the request is approved based on the determining having determined that the available credit of the user on the particular date is at least equal to the amount”; it adds to the abstract idea of evaluating loan applications and scheduling loan transfers, whereby the request is approved based on determining that the available credit of the user on the particular date is at least equal to the amount without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 9 dependent on claim 7, merely adds to the abstract idea of claim 1.  By reciting “denies the request when the available credit of the user on the particular date is lower than the amount”; it adds to the abstract idea of evaluating loan applications and scheduling loan transfers, whereby the request is denied when the available credit of the user on the particular date is lower than the amount without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 13 dependent on claim 10, merely adds to the abstract idea of claim 10.  By reciting “before the initiate transfer of funds, re- 4evaluate a credit score of the user, wherein the initate transfer of funds is processed if the user passed the re-evaluation and the initiate transfer of funds is prevented if the user did not pass the re-evaluation”; it adds to the abstract idea of evaluating loan applications and scheduling loan transfers, whereby the initiate transfer of funds is processed if the user passed the re-evaluation and the initiate transfer of funds is prevented if the user did not pass the re-

Claim 14 dependent on claim 10, merely adds to the abstract idea of claim 10.  By reciting “after the receive from the user the request for the scheduled loan and before the initiate transfer of funds, determine whether an available credit of the user on the particular date is at least equal to the amount, wherein the request is approved if the available credit of the user on the particular date is at least equal to the amount and the initiate transfer of funds is performed, and the request is not approved and the initiate transfer of funds is not performed when the available credit of the user on the particular date is not at least equal to the amount”; it adds to the abstract idea of evaluating loan applications and scheduling loan transfers, whereby after receiving from the user the request for the scheduled loan and before the initiate transfer of fund, determine whether an available credit of the user on the particular date is at least equal to the amount, wherein the request is approved if the available credit of the user on the particular date is at least equal to the amount and the initiate transfer of funds is performed, and the request is not approved and the initiate transfer of funds is not performed when the available credit of the user on the particular date is not at least equal to the amount without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Response to Arguments
Applicant's arguments filed 1/19/2021 have been fully considered but they are not persuasive. (FP 7.37)

Applicant did not amend any claims.

In response to applicant's arguments regarding claim rejection under 35 U.S.C § 101:
Step 2A Prong One: Applicant argues that the invention does not recite a “mental process” since claim 1 recites: “automatically initiating transfer of funds when the particular date arrives for the amount of the scheduled loan from the credit line to a Accordingly this claim recites an abstract idea.

Step 2A Prong Two and Step 2B: Applicant argues that the claims are integrated into a practical application enabling a user to utilize scheduled loan transfers based on claim 1 that recites “automatically initiating transfer of funds when the particular date arrives for the amount of the scheduled loan from the credit line to a bank account associated with the user, the transfer of funds being a loan to which the user will owe interest on”. Furthermore Applicant argues that the fact that the current claims are not subject to an art rejection bolsters the argument that the claimed invention integrated into a practical application.  Examiner disagrees since claims 1 and 10 recite additional elements, that do not integrate the judicial exception into a practical application since they amount to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea (refer to MPEP 2106.05(f)). In addition they recite additional elements that amount to additional insignificant extra solution activities to the judicial exception specific to receiving or gathering data. (refer to MPEP 2106.05(g).  Accordingly the claim as a whole does not integrate the abstract idea into a practical application, nor does it provide an inventive concept (significantly more than the abstract idea) and hence the claim is ineligible and hence the claims remain rejected under 35 U.S.C. 101  

In conclusion for reasons of record and as set forth above, the examiner maintains the rejection of  claims 1-14 as being directed to a judicial exception without significantly more, and thereby being directed to non-statutory subject matter under 35 USC §101. In reaching this decision, the Examiner considered all evidence presented and all arguments actually made by Applicant. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. (FP 7.40)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PIERRE MACCAGNO whose telephone number is (571)270-5408. The examiner can normally be reached on M-F 5:30 AM to 2:00 PM.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PIERRE L MACCAGNO/Examiner, Art Unit 3696      



/Robert R Niquette/
Primary Examiner, Art Unit 3696